NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                ALFREDO MAURICIO FLORES, Appellant.

                             No. 1 CA-CR 22-0035
                               FILED 8-30-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2020-138136-001
              The Honorable Renee Korbin Steiner, Judge

                        AFFIRMED AS AMENDED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                             STATE v. FLORES
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the court, in which
Presiding Judge David D. Weinzweig and Judge D. Steven Williams joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for Alfredo
Mauricio Flores has advised this court that he has found no arguable
questions of law and asks us to search the record for fundamental error.
Flores was convicted of sexual conduct with a minor, a class 2 felony, and
attempt to commit sexual conduct with a minor, a class 3 felony, for actions
involving minor A.A.; and sexual conduct with a minor, a class 2 felony, for
actions involving A.B. He was sentenced to consecutive terms of life
imprisonment with a possibility of release after 35 years for each conviction
for sexual conduct with a minor and a consecutive term of 10 years’
imprisonment for the conviction for attempt to commit sexual conduct with
a minor. He has filed a supplemental brief in propria persona, which the
court has considered. After reviewing the record, we affirm Flores’s
convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             From 2007 to 2009, A.A. was between five and seven years
old. She lived at her grandmother’s house with her mother and other family
members. Flores lived across the street and occasionally visited. During one
such visit, Flores, A.A., A.A.’s mother, and A.A.’s younger brother were in
the backyard. When A.A.’s mother went inside, Flores called A.A. over to
him, showed her pictures of naked girls on his phone, and asked if she knew
what they were doing; she did not. Flores then molested her.

¶3           A year later, A.A. told her mother that Flores molested her,
who reported the incident to the police. When A.A.’s mother explained
what would happen after the police began working on the case, A.A.
became upset and did not want to continue with the investigation.
Accordingly, neither A.A. nor her mother showed up for the forensic
interviews—which is a specific type of interview used with minors—and
when officer’s contacted A.A.’s mother for the investigation, A.A.’s mother
did not return their call. Although the officers contacted A.A.’s mother six


                                      2
                            STATE v. FLORES
                           Decision of the Court

times, they were unable to interview A.A. or her mother, and the case
languished.

¶4             In 2013, Flores dated a woman who had a six-year-old
daughter, A.B., and often visited her apartment. During one visit, Flores
took A.B. into her mother’s bedroom, pulled off her pants and underwear,
and told her to perform oral sex on him, saying that her mother did the
same thing. When A.B. told her mother, A.B.’s mother called the police,
who spoke to A.B. and her mother that same day. A.B.’s mother took her to
a forensic interview, where A.B. also relayed that when she, her mom, her
brother, and Flores all slept on the floor, Flores molested her. After the
interview, A.B.’s mother did not speak to another officer until 2020.

¶5             In 2020, an unrelated investigation caused Peoria Detective
John Krause to reopen both the 2009 and 2013 investigations involving A.A.
and A.B. respectively. Detective Krause interviewed A.A. in July 2020. He
also reviewed A.B.’s forensic interview, concluding that a new interview
was not needed because A.B. had given a very concise and clear description
of what happened. A grand jury subsequently indicted Flores. Flores
rejected all plea offers, and the case went to trial.

¶6             At trial, both A.A. and A.B. testified. Although A.B. testified
that she only remembered one instance of sexual assault, the State played a
recording of her 2013 forensic interview where A.B. stated that Flores had
molested her while the family slept on the floor. A.B.’s mother testified that
the family would have movie night and sleep on the floor and that she did
not have a bed at that time. A.A. and A.B. did not know each other and
neither had spoken to each other, nor had their mothers. Detective Krause
testified that no DNA evidence was gathered because neither A.A. nor A.B.
had reported the molestations until after the 120-hour window for physical
evidence to be collected had long-since passed. After all testimony had been
given, the jury returned guilty verdicts for all counts.

¶7             At sentencing, the trial court sentenced Flores to consecutive
terms of life imprisonment without possibility of release for 35 years for the
convictions of sexual conduct with a minor and a consecutive term of 10
years’ imprisonment for the conviction of attempted sexual conduct with a
minor, with 475 days of presentence incarceration credit. The court also
ordered Flores to pay $1,292.18 in restitution. Flores timely appealed.




                                      3
                             STATE v. FLORES
                            Decision of the Court

                                DISCUSSION

¶8             Flores’s counsel has advised this court that after a diligent
search of the entire record, he has found no arguable question of law. He
points out, however, that the count of attempted sexual conduct with a
minor was mischaracterized as a class 2 felony throughout the proceedings,
including the order of confinement and sentencing order. The trial court’s
sentencing transcript, however, shows that the trial court correctly
sentenced Flores under the class 3 felony range for that offense and requests
that this court amend the order of confinement and sentencing order to
reflect the correct class level. Because the trial court’s oral pronouncement
generally controls a sentencing discrepancy, State v. Hanson, 138 Ariz. 296,
304–05 (App. 1983), we therefore amend the sentencing order and order of
confinement to reflect that Flores was convicted and sentenced for attempt
to commit sexual conduct with a minor, a class 3 felony.

¶9             Flores filed a supplemental brief making two arguments.
First, Flores argues that his counsel was ineffective. An ineffective
assistance of counsel claim must be handled through a post-conviction
relief proceeding under Arizona Rule of Criminal Procedure (“Rule”) 32.
State v. Spreitz, 202 Ariz. 1, 3 ¶ 9 (2002) (“ineffective assistance of counsel
claims are to be brought in Rule 32 proceedings”). Accordingly, we do not
consider the argument. Id. (“Any such claims improvidently raised in a
direct appeal, henceforth, will not be addressed by appellate courts
regardless of merit.”).

¶10            Next, Flores argues that insufficient evidence supported his
conviction. If after a full consideration of the case, the trial court has a duty
to grant a new trial when the verdict is against the weight of evidence. Ariz.
R. Crim. P. 24.1(c)(1); State v. Fischer, 242 Ariz. 44, 48 ¶¶ 13–14 (2017). An
appellate court defers to the discretion of the trial judge who tried the case
and who personally observed the proceedings. Id. at 50 ¶ 21. Because the
trial court did not order a new trial, we presume that it found sufficient
evidence to support the verdict and defer to that conclusion. See State v. Hill,
174 Ariz. 313, 323 (1993) (stating that a motion that is not ruled on is deemed
denied by operation of law).

¶11           Sufficient evidence supported the conviction, and the trial
court did not err in not granting a new trial under Rule 24.1(c)(1). Two
witnesses testified that Flores sexually assaulted them as minors. Flores had
been involved in the personal lives of the minors when the incidences
occurred. Both the minors’ mothers provided testimony supporting the
minors and providing additional context and detail. Further, A.A. and A.B.


                                       4
                            STATE v. FLORES
                           Decision of the Court

had first made the claim that Flores sexually abused them close in time to
the incidents and both mothers filed police reports. Although A.B. could
not remember being molested by Flores while sleeping on the floor, the
forensic interview provided sufficient evidence that the act occurred. See R.
Evid. Ariz. 803(5) (Recorded Recollection). Neither family knew nor was
aware of the allegations made against Flores. Considering the evidence, the
trial court did not abuse its discretion in finding that sufficient evidence
supported the verdict. See Fischer, 242 Ariz. at 50 ¶ 21. Further, Flores
supplemented his brief with additional arguments which we also find
meritless.

¶12            We have also reviewed the record for reversible error, see
Leon, 104 Ariz. at 300, and find none. All the proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure, the Rules of
Evidence for Courts in the State of Arizona, and constitutional and
statutory rights. Counsel was appointed to Flores, who represented him
through trial and sentencing. We decline to order more briefing. Upon the
filing of this decision, defense counsel shall inform Flores of the status of
the appeal and of his future options. Counsel has no further obligations
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). Flores shall have 30 days from the date of this
decision to proceed, if he desires, with a pro per motion for reconsideration
or petition for review.

                              CONCLUSION

¶13          For the reasons stated, we affirm Flores’s convictions and
sentence as amended.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        5